Fourth Court of Appeals
                                San Antonio, Texas
                                      October 8, 2014

                                    No. 04-14-00630-CV

                                   Rowland J. MARTIN,
                                        Appellant

                                             v.

   BEXAR COUNTY, City of San Antonio, and San Antonio Independent School District,
                                  Appellees

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010-CI-19099
                      Honorable John D. Gabriel, Jr., Judge Presiding

                                          ORDER

       In accordance with the court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED FOR WANT OF JURISDICTION. Additionally, the motion to
extend time to pay the court filing fee is DENIED AS MOOT, and the corrected motion for
extraordinary relief is DENIED.

       It is so ORDERED on October 8, 2014.

                                              _____________________________
                                              Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2014.

                                              _____________________________
                                              Keith E. Hottle, Clerk